Title: To John Adams from Jonathan Sewall, 11 March 1767
From: Sewall, Jonathan
To: Adams, John


     
     11 March 1767. Enclosed in a letter from JA to Hezekiah Niles (5 Feb. 1819, LbC, Adams Papers). Sewall’s letter was “in answer to a letter I had written to him in which I JA had enclosed a copy of the notes I had taken of Mr. Otis’s argument against writs of assistants.” MS not found. Niles neither printed nor returned the original letter of Sewall which JA sent to him. See L. H. Butterfield, “John Adams’ Correspondence with Hezekiah Niles: Some Notes and a Query,” Md. Hist. Mag. Maryland Historical Magazine. , 57:150–154 (June 1962). JA’s letter to Sewall has not been found, nor can its date be conjectured, other than that it was probably written in 1767 about the time JA and Sewall were engaged in newspaper debate (ante 9 Dec. 1766 – 16 Feb. 1767, above).
    